        Case 2:19-cv-01600-CKD Document 23 Filed 06/22/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMMY DAVIS MORGAN,                               No. 2:19-cv-1600 CKD P
12                        Plaintiff,
13             v.                                       ORDER
14    SACRAMENTO COUNTY
      DEPARTMENT OF HEALTH, et al.,
15
                          Defendants.
16

17            Plaintiff has filed a motion for leave to file an amended complaint. (ECF No. 22.)

18   However, plaintiff was already granted leave to file an amended complaint after he elected to

19   amend the complaint rather than proceed on the original complaint as screened. (ECF Nos. 20,

20   21.)

21            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for leave to amend (ECF

22   No. 22) is denied as moot.

23   Dated: June 22, 2020
                                                      _____________________________________
24
                                                      CAROLYN K. DELANEY
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27   13:morg1600.amend


28
                                                       1
